Citation Nr: 0725972	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  98-00 610A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
frostbite of the right hand, evaluated as noncompensably 
disabling for the period to January 11, 1998, evaluated as 10 
percent disabling from January 12, 1998 to November 3, 2004 
and evaluated as 30 percent disabling from November 4, 2004. 

2.  Entitlement to an increased rating for residuals of 
frostbite of the left hand, evaluated as noncompensably 
disabling for the period to January 11, 1998, evaluated as 10 
percent disabling from January 12, 1998 to November 3, 2004 
and evaluated as 30 percent disabling from November 4, 2004.

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot, evaluated as noncompensably 
disabling for the period to January 11, 1998, evaluated as 10 
percent disabling from January 12, 1998 to November 3, 2004 
and evaluated as 30 percent disabling from November 4, 2004.

4.  Entitlement to an increased rating for residuals of 
frostbite of the left foot, evaluated as noncompensably 
disabling for the period to January 11, 1998, evaluated as 10 
percent disabling from January 12, 1998 to November 3, 2004 
and evaluated as 30 percent disabling from November 4, 2004.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
September 1993.

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In November 2004, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO increased 
the rating for frostbite residuals to 30 percent for each 
hand and each foot and returned these matters to the Board 
for further appellate consideration.  In February 2007, the 
Board again remanded this matter to the RO to afford due 
process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial 
of the veteran's claim (as reflected in an April 2007 
supplemental SOC (SSOC)) and returned this matter to the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Service connection has been established for Raynaud's 
disease (not currently on appeal) with a 20 percent 
evaluation predating the current appeal.

3.  For the period through January 11, 1998, clinically 
documented symptomatology associated with residuals of a cold 
injury to the hands and feet were most minimal and fully 
contemplated by the rating for Raynaud's disease

4.  For the period from January 12, 1998, to November 3, 
2004, residuals of cold injuries/frostbite of the hands and 
feet was manifested by clinically documented symptomatology 
demonstrates minimal findings of arthralgia or other pain, 
numbness, or cold sensitivity.  

5.  Beginning November 4, 2003, the veteran was in receipt of 
the highest rating assignable for residuals of frostbite of 
the hands and feet.


CONCLUSIONS OF LAW

1.  The requirements for a compensable rating for the period 
through January 11, 1998, for a rating in excess of 10 
percent for the period from January 12, 1998 to November 3, 
2004, and for a rating in excess of 30 percent for the period 
from November 4, 2004 for residuals of frostbite of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7122, 7117 
(prior to and from January 12, 1998).

2.  The requirements for a compensable rating for the period 
through January 11, 1998, for a rating in excess of 10 
percent for the period from January 12, 1998 to November 3, 
2004, and for a rating in excess of 30 percent for the period 
from November 4, 2004 for residuals of frostbite of the left 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7122, 7117 
(prior to and from January 12, 1998).

3.  The requirements for a compensable rating for the period 
through January 11, 1998, for a rating in excess of 10 
percent for the period from January 12, 1998 to November 3, 
2004, and for a rating in excess of 30 percent for the period 
from November 4, 2004 for residuals of frostbite of the right 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7122, 7117 
(prior to and from January 12, 1998).

4.  The requirements for a compensable rating for the period 
through January 11, 1998, for a rating in excess of 10 
percent for the period from January 12, 1998 to November 3, 
2004, and for a rating in excess of 30 percent for the period 
from November 4, 2004 for residuals of frostbite of the left 
foot have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.104, Diagnostic Codes 7122, 7117 
(prior to and from January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in April 2001, May 2004 and January 2005.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), see also April 2007 SSOC.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

The Board also notes that the VCAA letter was sent to the 
veteran after to the RO's October 1997 decision that is the 
basis for this appeal.  As noted in Pelegrini II, the plain 
language of 38 U.S.C.A. § 5103(a) requires that this notice 
be provided relatively soon after VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.

However, in reviewing AOJ determinations on appeal, the Board 
is required to review the evidence of record on a de novo 
basis and without providing any deference to the AOJ's 
decision.  As provided by 38 U.S.C. § 7104(a), all questions 
in a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration. 
See 38 C.F.R. § 20.1104.  There simply is no "adverse 
determination" for the appellant to overcome. Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice letters provided to the appellant were not 
given prior to the first AOJ adjudication of the claim, the 
letters were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  After the last VCAA letter 
was sent, the case was readjudicated and a Supplemental 
Statement of the Case was provided shortly thereafter to the 
appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of the 
claim, and to respond to VA notice. 
Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006)

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)



711
7
Raynaud's disease
Ratin
g

Severe form with marked circulatory changes such 
as to produce total incapacity or to require 
house or bed confinement
100

Multiple painful, ulcerated areas
60

Frequent vasomotor disturbances characterized by 
blanching, rubor and cyanosis.
40

Occasional attacks of blanching or flushing
20

Note: The schedular evaluations in excess of 20 
percent under Diagnostic Codes 7114, 7115, 7116, 
and 7117 are for application to unilateral 
involvements.  With bilateral involvements, 
separately meeting the requirements for 
evaluation in excess of 20 percent, 10 percent 
will be added to the evaluation for the more 
severely affected extremity only, except where 
the disease has resulted in an amputation.  The 
resultant amputation rating will be combined 
with the schedular rating for the other 
extremity, including the bilateral factor, if 
applicable. The 20 percent evaluations are for 
application to unilateral or bilateral 
involvement of both upper and lower extremities.  

38 C.F.R. § 4.104, Diagnostic Code 7117 (prior to January 12, 
1998)

7117

Raynaud's syndrome:
Rating

With two or more digital ulcers plus 
autoamputation of one or more digits and history 
of characteristic attacks
100

With two or more digital ulcers and history of 
characteristic attacks
60

Characteristic attacks occurring at least daily
40

Characteristic attacks occurring four to six 
times a week
20

Characteristic attacks occurring one to three 
times a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets.  These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.
38 C.F.R. § 4.104, Diagnostic Code 7117 (2006)

712
2
Frozen feet, residuals of (immersion 
foot)




Bilate
ral
Unilate
ral

With loss of toes, or parts, and 
persistent severe symptoms:
50
30

With persistent moderate swelling, 
tenderness, redness, etc:
30
20

With mild symptoms, chilblains:
10
10

Note: With extensive losses higher 
ratings may be found warranted by 
reference to amputation ratings for 
toes and combination of toes; in the 
most severe cases, ratings for 
amputation or loss of use of one or 
both feet should be considered.  
There is no requirement of loss of 
toes or parts for the persistent 
moderate or mild under this code.      


38 C.F.R. § 4.104, Diagnostic Code 7122 (prior to January 12, 
1998)

712
2
Cold injury residuals:
Ratin
g

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, X-ray 
abnormalities (osteoporosis, subarticular punched 
out lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions, 
or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the site 
of a cold injury scar or peripheral neuropathy, under other 
diagnostic codes. Separately evaluate other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., unless 
they are used to support an evaluation under diagnostic code 
7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2006)

Factual Background

Service connection for residuals of frostbite was established 
as noncompensably disabling, effective from September 21, 
1993, pursuant to an unappealed March 1994 rating.  The 
present appeal derives from an August 1997 claim for 
increased rating.  An October 1997 rating continued the 
noncompensable rating and the present appeal ensued.  The 
Board observes that separate 10 percent evaluations were 
assigned for each hand and foot, effective from January 12, 
1998, pursuant to a June 2000 rating.  Thereafter, by a 
September 2006 rating action the RO awarded the veteran 
separate 30 percent ratings for frostbite of her hands and 
feet, effective from November 4, 2004.

A VA medical examination was conducted in March 1997.  
Following the evaluation, the examiner noted a history of 
frostbite of both hand and feet, and a history of Raynaud's 
disease.  The examination report disclosed no findings 
indicative of the presence of either disorder.

The veteran underwent a VA medical examination in September 
1997.  She gave a history of having sustained frostbite to 
her hands and feet while in the service.  She related that 
since that time she had suffered from symptoms of Raynaud's 
disease.  The physician stated that on objective examination, 
there were no physical findings to report.  There was no 
evidence of fingertip ulcerations.  

Based on VA outpatient treatment records dated from March to 
August 1997, as well as the September 1997 VA medical 
examination, the RO continued the noncompensable rating for 
residuals of frostbite, and a 20 percent evaluation for 
Raynaud's disease.

The veteran underwent a VA medical examination in February 
1998, conducted by the examiner who evaluated her in 
September 1997.  The veteran reported that she had been doing 
well despite the cold climate but had begun a decline, 
manifested by fatigue, and various aches and pains.  On 
objective examination, the physician found that, except for 
vitiligo, which was minimal, the skin on the hands and feet 
were entirely normal.  Wrist and ankle pulses were normal.  
The skin was of normal warmth.  There was no evidence of 
ulcerations or swelling of the fingers or toes.  The 
diagnosis was post cold injury Raynaud's symptoms.

In late February 1998, the veteran was seen at a VA EMG 
rehabilitation clinic, where she underwent a nerve conduction 
study and electromyography (EMG).  Following the examination, 
it was determined that the veteran had a mild median nerve 
entrapment neuropathy at the wrist, i.e., carpal tunnel 
syndrome on the left side.  There was no evidence of left 
cervical radiculopathy, right median or bilateral ulnar nerve 
entrapment neuropathy, peripheral neuropathy, or myopathy. 

In June 2000, the veteran underwent a VA medical examination.  
Examination of the extremities was negative for any edema, 
cyanosis or deformity.  

A VA medical examination was performed in October 2002.  The 
veteran complained of achy pain in the hands and feet as well 
as intolerance to cold resulting in the development of 
painful paresthesia.  It took approximately 30 minutes for 
her to rewarm her hands.  She reported a history of Raynaud's 
disease which caused discoloration of the hands and feet on 
exposure to cold or a change in temperature.  Objectively, 
deep tendon reflexes were brisk but symmetrical.  She had a 
mild decreased sensation in a stacking distribution.  Ankle 
reflexes were preserved.  There was no onychomycosis or 
discoloration of the hands or feet, and no evidence of 
arthritis.  The impression was mild to moderate frostbite 
neuropathy from exposure to extreme cold.  X-ray films of the 
hand and feet revealed mild degenerative changes in the feet, 
wrists and hands.  

During a December 2002, VA neurology evaluation, it was 
indicated that sensory evaluation was normal except for 
mildly impaired pinprick and vibratory perception distally in 
both lower extremities, greater than in the upper 
extremities.  

A VA medical examination was performed in June 2003 by the 
physician who evaluated her in October 2002.  The veteran 
complained of an inability to tolerate temperatures below 55 
degrees.  She reported pain in the hands and feet.  
Objectively the examiner noted decreased pinprick sensation 
in a glove and stocking distribution.  Motor strength was 
5/5.  Ankle reflexes were preserved.  There was no 
onychomycosis.  There was minimal discoloration, but no 
evidence of edema.  Peripheral pulses were 2/4.  The 
impression was mild to moderate frostbite neuropathy with 
evidence to suggest mild fatigability with no evidence of 
incoordination.  The examiner stated that it was not possible 
to predict any future dysfunction.

VA outpatient treatment records are associated with the 
claims folder.  Throughout these records, numerous complaints 
of hand and foot pain are documented.  Evaluations have been 
performed by VA dermatologists, rheumatologists, and 
neurologists.  In March 2004, it was noted that the veteran 
complained of aches, pains and feeling chilled all of the 
time.  The pain in her hands and feet were worsening.  She 
was cold even when others were warm.  She wore winter 
clothing all of the time and kept the temperature in her 
house set at 80 degrees.  Objectively, there was a change in 
the skin color on the hands and legs.  She had a "pins and 
needles" neuritic pain.  Evaluation was negative for 
tremors.  There was evidence of Raynaud's disease 
bilaterally.  There was no edema in the extremities.  Pulses 
were 2+.  She complained of foot pain, but the evaluation was 
normal.  Pulses, color, and temperature were normal in the 
hands and feet.  

VA outpatient treatment records dated in September 2005 noted 
that the veteran's skin was anicteric.  There was no pitting 
of the nails, no skin thickening.  It was remarked by the 
examiner that the Raynaud's symptoms were stable.

A VA medical examination was performed in October 2005.  
During her evaluation for Raynaud's disease, the veteran 
complained of a change in color of mainly her fingers, but 
also a change in the color or her feet when exposed to cold 
weather.  Her fingers became pale, but returned to normal it 
she warmed up the hands and feet.  She denied sweating 
excessively from her hands and feet (hyperhidrosis).  
Evaluation of the feet revealed the following:  there was no 
edema, instability or weakness, but some tenderness of the 
left big toe (as a result of an injury unrelated to this 
claim).  As far as functional limitation, the examiner noted 
that the veteran was ambulatory without devices.  There was 
no evidence of amputations or gangrene of the feet or hands.  
There was no evidence of Raynaud's phenomena.  The color and 
temperature of the hands and feet were normal.  The 
peripheral pulses, sensory, motor and neurological 
examinations of the hands and feet were normal.  At the 
conclusion of the examination, the pertinent diagnoses were 
Raynaud's phenomena, moderate; and cold weather injury to the 
hands and feet, mild to moderate.  

Analysis

The criteria for evaluating residuals of cold injuries were 
revised during the pendency of this appeal.  According to 
precedent opinion of the VA General Counsel, where pertinent 
law or regulation is amended while an increased rating claim 
is pending, as is the case here, the Board should first 
determine whether application of the revised criteria would 
result in impermissible retroactivity, and to ensure that 
such application does not extinguish any rights or benefits 
the claimant had prior to the revision. See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  See 38 U.S.C.A. § 5110(g) (West 2002). If the pre-
amended criteria are more favorable, then VA can apply them, 
but only through the period up to the effective date of the 
revision.  Thus, the Board considers various criteria 
promulgated during the appeal period, bearing in mind that it 
may apply those most favorable to the veteran up to the date 
of any revision.

Period Prior to January 12, 1998

A review of the record for the period prior to January 12, 
1998, notes findings that do not include frequent vasomotor 
disturbances characterized by blanching, rubor and cyanosis, 
as would be required for a 40 percent rating under the 
provisions of Diagnostic Code 7117 in effect at that time.  
Likewise, none of the examiners noted mild symptoms and/or 
chilblains, as would have been required for a 10 percent 
rating for one or both feet under the provisions of 
Diagnostic Code 7122 in effect at that time.  

Inasmuch as the clinically observed symptomatology associated 
with residuals of a cold injury to the hands and feet were at 
most minimal and appear to have been fully accommodated by 
the rating for Raynaud's disease, the Board finds that there 
is simply no evidence to justify separate compensable ratings 
for residuals of frostbite.  

Period from January 12, 1998 to November 3, 2004 

Numerous entries of VA outpatient treatment and several VA 
medical examination reports for the period from January 12, 
1998 to November 3, 2004 are associated with the claims 
folder.  In effect, the record demonstrates minimal findings 
of arthralgia or other pain, numbness, or cold sensitivity, 
color changes and locally impaired sensation, all of which 
appears to be within the symptomatology contemplated by the 
evaluation criteria for Raynaud's syndrome, which 
incorporates residuals of cold injuries in terms of color 
changes, sometimes with pain and paresthesias, and 
precipitated by exposure to cold.  In October 2002, VA X-ray 
studies revealed minimal degenerative arthritis in the hands, 
wrists and feet.  However, other symptoms, such as 
hyperhydrosis (excessive sweating) were not shown.   

Because of the change in the Diagnostic Code effective in 
January 1998, the Board will apply either the old or revised 
regulation, selecting the version most favorable to the 
appellant.  In this regard, the Board finds that neither the 
old nor the revised Diagnostic Code is more advantageous to 
the veteran.  

Under the old code, a higher rating is awarded based on 
finding of persistent moderate swelling, tenderness, redness, 
etc of the affected part.  Under the revised code, there must 
be signs of arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  However, none of the symptoms 
used to justify a rating for Raynaud's disease may be used to 
justify a rating for cold injuries.  

Thus, while a 10 percent rating was awarded for each hand and 
foot, a higher rating is not justified when applying the 
requirements cited above to the evidence of record, as the 
same symptoms have obviously been used to support the 20 
percent rating in effect for Raynaud's disease.  In 
conclusion, the evidence does not support an evaluation 
greater than ten percent for each hand and foot for the 
period from January 12, 1998 to November 3, 2004.   

Increased Rating beginning November 4, 2004

On November 4, 2004, the Board remanded the claims for 
increased rating for residuals of cold injury to the hands 
and feet to remedy procedural deficiencies and for due 
process considerations, i.e. pertinent evidence had not been 
considered in the context of the claims, the veteran had not 
been informed as to revised regulations and that a requisite 
SSOC had not been issued.   38 C.F.R. § 19.31.

Without explaining the basis for the award either in terms of 
the effective date selected and/or the medical evidence 
relied upon, the RO appears to have awarded the veteran 
separate 30 percent ratings for each hand and foot effective 
from November 4, 2004, the same date as the Board's remand.  
The Board's review of the evidence demonstrates no basis for 
an award of 30 percent for each hand and foot from November 
4, 2004 to the present.  The Board notes that the October 
2005 examination objectively reports the veteran with 
findings that are essentially normal.  However, the Board 
will not interfere with the rating set by the RO.  There is 
no basis for a higher rating for cold injuries for either 
hand or foot as the veteran is already in receipt of the 
maximum allowable benefit under Diagnostic Code 7122 for her 
cold injury residuals of the extremities.  Moreover, the 
competent evidence does not establish any neurological 
deficiency or muscle atrophy that would warrant a separate 
evaluation.  The evidence also fails to demonstrate any 
amputations (or analogous symptomatology) to warrant a 
separate evaluation on that basis.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Finally, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  That provision 
provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that a 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's service-connected 
cold injury residuals result in marked interference with the 
veteran's employment or requires frequent periods of 
hospitalization.  

38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  Factors such as 
requiring periodic medical attention are clearly contemplated 
in the Schedule and provided for in the evaluations assigned 
herein.  What the veteran has not shown in this case is that 
her disabilities has resulted in unusual disability or 
impairment that renders the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 
38 C.F.R. § 3.321(b)(1) is not warranted in this case.   


ORDER

Entitlement to an increased rating for residuals of frostbite 
of the right hand, for the period from October 4, 1995 to 
January 11, 1998, from January 12, 1998 to November 3, 2004 
and from November 4, 2004 is denied. 

Entitlement to an increased rating for residuals of frostbite 
of the left hand, for the period from October 4, 1995 to 
January 11, 1998, from January 12, 1998 to November 3, 2004 
and from November 4, 2004 is denied.

Entitlement to an increased rating for residuals of frostbite 
of the right foot, for the period from October 4, 1995 to 
January 11, 1998, from January 12, 1998 to November 3, 2004 
and from November 4, 2004 is denied.

Entitlement to an increased rating for residuals of frostbite 
of the left foot, for the period from October 4, 1995 to 
January 11, 1998, from January 12, 1998 to November 3, 2004 
and from November 4, 2004 is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


